Case 2:11-cr-00085-JDC-KK Document 295 Filed 05/21/20 Page 1 of 4 PageID #: 2279



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                         CASE NO. 2:11-CR-00085-01

 VERSUS                                           JUDGE JAMES D. CAIN, JR.

 FRANCISCO JAVIER CAMACHO (01)                    MAGISTRATE JUDGE KAY


                               MEMORANDUM ORDER

       Before the court is a Motion for Compassionate Release or Release to Home

 Confinement [doc. 289] filed by defendant Francisco Javier Camacho. The government

 opposes the motion. Doc. 293.

                                             I.
                                      BACKGROUND

       Following his conviction of one count of interfering with commerce by robbery, a

 violation of 18 U.S.C. § 1951, and one count of carrying a firearm during a crime of

 violence, a violation of 18 U.S.C. § 924(c), Mr. Camacho was sentenced in this court on

 September 11, 2014, to a combined term of 154 months’ imprisonment. Doc. 254. Mr.

 Camacho did not appeal his conviction or sentence and his motion to vacate under 28

 U.S.C. § 2255 was denied by the court on December 4, 2018. Doc. 285.

       Mr. Camacho is now incarcerated at the Federal Correctional Institute at Butner,

 North Carolina. He moves to reduce or modify his sentence under 18 U.S.C. §

 3582(c)(1)(A), seeking either early release or release to home confinement based on his

 fear of contracting COVID-19. Doc. 289. To this end he notes that he is nearing the end of
Case 2:11-cr-00085-JDC-KK Document 295 Filed 05/21/20 Page 2 of 4 PageID #: 2280



 his sentence, has an exemplary record at FCI Butner, and is vulnerable to the virus because

 of his high blood pressure. Id. The government opposes the motion on the grounds that he

 has not exhausted his administrative remedies and that the court is without jurisdiction to

 grant his requested relief. Doc. 293.

                                              II.
                                    LAW & APPLICATION

        A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).




                                              -2-
Case 2:11-cr-00085-JDC-KK Document 295 Filed 05/21/20 Page 3 of 4 PageID #: 2281



        Mr. Camacho states that he has “expressed his concerns to medical staff as well as

 administration to no avail,” but does not indicate whether he ever filed a formal request or

 exhausted his administrative remedies. Doc. 289, p. 1. The government represents that,

 “[a]ccording to records from the legal department at FCI Butner, the defendant has not

 filed an administrative request, nor has he waited the requisite 30 days after filing such a

 request.” Doc. 293, p. 8. As other courts in this district have held, the COVID-19 situation

 does not create an exception to the statutory exhaustion requirements. E.g., United States

 v. Wright, 2020 WL 1976828, at *3 (W.D. La. Apr. 24, 2020). Accordingly, the request for

 compassionate release is unexhausted and the court is without jurisdiction to consider it.

        To the extent that Mr. Camacho is requesting home confinement rather than early

 release, the court is without authority to grant relief. The Director of the Bureau of Prisons

 may authorize home confinement for the shorter of ten percent of an inmate’s term of

 imprisonment or six months. 18 U.S.C. § 3624(c). Under the CARES Act of 2020,

 Congress has also lengthened the maximum amount of time an inmate may be placed on

 home confinement. Pub. L. 116-136, § 12003(b)(2). Decisions regarding inmate

 designations, however, are exclusively reserved to the BOP and are not subject to judicial

 review. See 18 U.S.C. § 3621(b). Accordingly, as the government notes and several courts

 have recently recognized, the district court has no authority to order home confinement

 under the CARES Act. E.g., United States v. Read-Forbes, 2020 WL 1888856 (D. Kan.

 Apr. 16, 2020); United States v. Engleson, 2020 WL 1821797 (S.D.N.Y. Apr. 10, 2020);

 United States v. Hembry, 2020 WL 1821930 (N.D. Cal. Apr. 10, 2020); United States v.

 Carter, 2020 WL 180288 (S.D. Ind. Apr. 9, 2020). This request is therefore denied.


                                              -3-
Case 2:11-cr-00085-JDC-KK Document 295 Filed 05/21/20 Page 4 of 4 PageID #: 2282



                                       III.
                                    CONCLUSION

       For the reasons described above, Mr. Camacho’s Motion for Compassionate

 Release or Release to Home Confinement [doc. 289] is DENIED, without prejudice to his

 right to renew the request for compassionate release upon a showing of administrative

 exhaustion.

       THUS DONE AND SIGNED in Chambers on this 21st day of May, 2020.


                   _________________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE




                                          -4-
